Citation Nr: 0733889	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  97-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of skin 
cancer, to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to February 
1961, with subsequent unverified duty.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  

The Board notes that in the veteran's January 2005 claim, he 
contends he can no longer work.  This issue is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this matter was remanded in February 
1998 and August 1998.  Inasmuch as the Board regrets 
additional delay, this matter cannot be adjudicated without 
further development.

PTSD
The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  If there is no combat experience, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 
's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, the veteran has been diagnosed with PTSD, most 
recently documented in a July 2005 VAMC treatment note.  

The veteran does not contend his stressor was incurred in 
combat, nor does the evidence, including his DD Form 214,  
support that the veteran engaged in combat.  Instead, the 
veteran asserts two primary in-service incidents as the cause 
of his PTSD.  At the August 2007 hearing the veteran 
testified that he was asked to pull guard duty, an unusual 
occurrence, one night in Germany.  That night, as he was 
guarding the border, a fellow guard was shot and the veteran 
was left to stand guard by himself for the remainder of the 
time, unarmed as he was not authorized to carry ammunition 
for his rifle.  The veteran alleges this event was traumatic, 
particularly so because he felt unable to defend himself.  As 
for the second stressor, the veteran contends that while on 
guard duty a civilian was shot at the fence line at the 
border when trying to escape.  The veteran testified that the 
civilian did not immediately die, and lay there all night 
suffering from his injuries, which the veteran was forced to 
witness during his shift.

At the August 2007 hearing the veteran provided more detail 
about these stressors than had been previously provided in 
prior correspondence.  Based on this testimony, in 
conjunction with the evidence of record, the Board finds that 
an attempt at verification of the veteran's stressors through 
the U.S. Army and Joint Services Records Research Center is 
needed before adjudication may take place.  

The veteran's contentions about his stressors are documented 
throughout the record, including from prior to the veteran's 
January 2005 claim.  For example, in January 2003 the veteran 
told a VAMC examiner that when he witnessed the escaping East 
German being shot, he was forced to listen to the civilian 
"hollering in pain all night long," and felt helpless.  He 
further told the examiner that he "'felt bone-chilling 
fear'" when his fellow guard was shot.  In August 2002 he 
described the helplessness he felt as a peacekeeper at the 
wall as he had no ammunition with which to defend himself.  
Also, throughout the record, the medical evidence 
consistently shows that a primary manifestation of the 
veteran's PTSD has been nightmares.  At a January 2005 VA 
examination for an unrelated condition the veteran told the 
examiner he experiences nightmares of being shot at while on 
guard duty in Germany.  He recounted this to VA providers in 
January 2003 and February 2002.  The January 2003 treatment 
note indicates the veteran reported that, "'the crazy 
commies were allowed to shoot at us and we were not allowed 
to shoot back,'" and the veteran was found to suffer from 
nightmares and flashbacks relative to this experience.  In 
July 2001 the veteran reported on and off waking memories of 
the incidents from Germany as well as nightmares.  In October 
2000 he stated that he had been having dreams of the incident 
in Germany in which the civilian was killed.

On the veteran's Report of Medical History on discharge from 
service, the examining physician found the veteran had 
"nervous trouble-frequent trouble sleeping-terrifying 
nightmares, and excessive depression and worries."  

A personnel record reveals the veteran was in Germany with 
the 502nd Ordinance from May 1960 to June 1962.  As such, 
verification of the stressors is needed.

In addition, in the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The veteran has never been afforded a VA examination for his 
PTSD although he has been in active treatment for the 
condition through VA for a number of years.  In January 2003, 
a VA psychologist diagnosed the veteran with PTSD and 
determined that "his trauma is technically non-combat," but 
nevertheless recommended the veteran to treatment group, 
which the record reveals, is a combat trauma group for 
veterans with PTSD.  This treatment note is suggestive of a 
link between the veteran's PTSD and his "non-combat" trauma 
sustained in service.  The subsequent combat group treatment 
notes are further supportive of such a link.  In October 2003 
the veteran recounted the civilian sniper shooting and the 
fellow guard shooting in his group session, and the treatment 
provider found the veteran's "SUD score" or "subjective 
unit of distress scale" score was high as a result.  A 
separate treatment note from October 2003 diagnosed the 
veteran with PTSD of a "delayed onset, chronic, multiple 
signs and symptoms," and discussed the veteran's PTSD in the 
context of traumatic events from service.  Despite this 
evidence however, nothing directly states that the veteran's 
PTSD is due to his in-service experiences.  A VA examination 
is necessary to determine whether such a definitive link 
exists.

Skin Cancer
The veteran seeks service connection for the residuals of 
skin cancer.  At the both his May 1998 and August 2007 
hearings the veteran contended he was exposed to ionizing 
radiation while in service, causing his skin cancer.  He 
alleges he was exposed to this radiation while working with 
and around Nike missiles, including by working on the air 
conditioning units that were used to cool the nuclear 
material, as well as other equipment of the missiles.  At the 
hearings the veteran contended that fluid from the air 
conditioning units would frequently leak out onto his skin 
and that this material was radioactive.  At the May 1998 
hearing the veteran contended that he performed this work 
while in the 502nd Ordinance, attached to the 2nd Missile 
Battalion in Germany, which had four missile batteries that 
the veteran worked on.  The veteran also contended that he 
worked on two missile batteries of the 6th Missile Battalion.  
He testified he was part of a company of about 70 men and 
that he received formal training to work on the 400-cycle 
generators for the missiles.  He further testified at the May 
1998 hearing that he was assigned a wrecker that he used to 
haul missiles.

While in October 2006 the U.S. Army Dosimetry Center was 
unable to find any records for the veteran documenting his 
exposure to ionizing radiation, only a few pages of the 
veteran's personnel records have been obtained and no unit 
histories are of record, and his exposure may yet be 
verified.  The personnel records that we do have confirm that 
the veteran was a motor generator repairman with the 502nd 
Ordinance from May 1960 until September 1960 when he became a 
powerman helper.  

Further attempts to determine whether the veteran was exposed 
to ionizing radiation while in service must be made.  The 
veteran is not eligible for presumptive service connection 
under 38 C.F.R. § 3.309(d) because he is not a "radiation-
exposed veteran" as defined by that section.   However, 
38 C.F.R. § 3.311 specifically provides that where a claimant 
does not qualify as a "radiation-exposed veteran" under 38 
C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development 
procedures provided in 38 C.F.R. § 3.311 if the veteran 
suffers from a radiogenic disease and claims exposure to 
ionizing radiation in service.  Skin cancer is included as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  In addition, 
the veteran's claim is to be considered under a theory of 
direct service connection, and while his service medical 
records do not contain any references to problems with his 
skin, documentation of the veteran's radiation exposure would 
support the in-service requirement for direct service 
connection.  

It also appears there are private medical records to obtain.  
Both at the August 2007 hearing and in a June 2002 VA Form 
21-4142, the veteran identified Dr. George  W. Patterson and 
John G. Bates  as physicians who treated his skin cancer in 
its early stages.  The veteran testified that Dr. Patterson 
is dead, but no attempt was ever made to obtain his records.  
Also, the file contains few pages from Dr. Bates and the 
veteran indicated he saw Dr. Bates for decades.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  These records 
must be requested.

In addition, a remand is required in order to afford the 
veteran a VA examination.  A remand is required in order to 
afford the veteran a VA examination to determine the nature 
and etiology of his disability. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

As for a current diagnosis, the file reflects that the 
veteran has had skin cancer, dating from as early as 1985 to 
most recently in October 2003.  In October 1994, biopsies of 
lesions removed from the veteran's ear and back revealed the 
existence of "nuclear dusts."  The Board is aware that the 
RO has determined that "nuclear dusts" does not refer to 
nuclear radiation exposure and instead refers to the 
fragmentation of cells, but the Board finds that a 
professional medical opinion in this regard is necessary.  
The file contains internet materials that appear to support 
the RO's interpretation of what "nuclear dusts" mean, but 
this cannot be the basis for resolving such a medical 
question.  Moreover, at both of his hearings the veteran 
testified that he has been told by different physicians that 
"nuclear dusts" refers to radioactive material.  A VA 
examination is necessary to resolve this issue and to 
determine whether there is any possible link between the 
veteran's skin cancer and service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
personnel records from the National 
Personnel Records Center.  Associate all 
such records with the veteran's claim 
folder.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

2.  Contact the U. S. Army and Joint 
Service Records Research Center (JSRRC), 
and request army unit histories of the 
502nd Ordinance, attached to the 2nd 
Missile Battalion in Germany for the year 
1960 to specifically include the 
histories for the months of May 1960 
through September 1960, in an attempt to 
verify any exposure to ionizing 
radiation. Any unsuccessful search must 
be documented in the claims folder.

Also, attempt to verify with the JSRRC 
the veteran's claimed stressors as 
described in this remand.  Specifically 
request information about the alleged 
death of a fellow service man under the 
circumstances described by the veteran as 
well as the death of an East German 
citizen as reported by the veteran.  
Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

3.  Contact the veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain his 
private treatment records, to include any 
outstanding records from Dr. Patterson 
and Dr. Bates as referred to in his June 
2002 VA Form 21-4142, and any other 
private treatment he has received since 
discharge related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

4.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his skin cancer.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's skin cancer had its 
onset during service or is in any other 
way causally related to his active 
service, including as due to any exposure 
to ionizing radiation.  The opinion 
should explain the references to 
"nuclear dusts" in the October 1994 
medical records.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

5.  Schedule the veteran for a VA 
examination by a VA psychiatrist or 
psychologist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has a psychiatric disorder, 
to include PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



